Citation Nr: 1544242	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

Veteran who served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Nashville, Tennessee (RO) of the Department of Veterans' Affairs (VA).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's erectile dysfunction has been manifested by impotence and he has been in receipt of special monthly compensation for loss of use of a creative organ; but his erectile dysfunction has not been manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a March 2012 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection for erectile dysfunction.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks a compensable evaluation for erectile dysfunction.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

The Veteran's erectile dysfunction is rated by analogy under Diagnostic Code 7522.  38 C.F.R. §§ 4.20, 4.115b.  While no Diagnostic Code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does address loss of erectile power, which is the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate Diagnostic Code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Additional, the Board notes that the Veteran has already been awarded special monthly compensation for loss of use of a creative organ.  Accordingly, the only remaining question in relation to his erectile dysfunction is whether a compensable rating is warranted under the rating schedule.

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  This is a conjunctive set of criteria; both penile deformity and loss of erectile power must be present to warrant compensation at the sole authorized level.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991); compare Johnson  v. Brown, 7 Vet. App. 95 (1994).  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a Diagnostic Code are not shown.  38 C.F.R. §§ 4.31.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for erectile dysfunction.  Even accepting that the Veteran had loss of erectile power, neither the lay nor the medical evidence of record shows penile deformity.  Report of VA examination dated in March 2011 reflects complaints of erectile dysfunction beginning 4-5 years prior.  The Veteran reported he could complete intercourse with medication (Cialis or Levitra).  He denied other genitourinary problems.  Objectively, there was no penile deformity.  An April 2012 VA genitorurinary examination also showed no penile deformity.

The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  However, as removal of the glans, complete atrophy or removal of the testis, or removal of half or more of the penis is not shown, a compensable rating under an alternative provision is not warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7523, 7524.

Accordingly, the claim is denied.  The Board notes that a "staged" rating is not warranted as there are no separate periods of time that show the Veteran met the criteria for a compensable evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the erectile disorder are contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


